                                            Case 2:13-cr-00122-JAM Document 170 Filed 10/14/20 Page 1 of 3


                                      1   Kresta Nora Daly, SBN 199689
                                          BARTH DALY LLP
                                      2   2810 Fifth Street
                                          Davis, CA 95618
                                      3   Telephone: (916) 440-8600
                                          Facsimile: (916) 440-9610
                                      4   Email: kdaly@barth-daly.com
                                      5   Attorneys for Defendant
                                          STEPHEN WOOD
                                      6

                                      7

                                      8                                 IN THE UNITED STATES DISTRICT COURT

                                      9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                     10

                                     11   UNITED STATES OF AMERICA,                            Case No. 2:13-CR-00122-JAM
                                     12                    Plaintiff,                          STIPULATION AND ORDER
                                                                                               REGARDING SENTENCING
                                     13           v.
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14   STEPHEN WOOD,
                                     15                    Defendant.
                                     16

                                     17           Plaintiff, United States of America, by and through its counsel Matthew Thuesen and

                                     18   Defendant Stephen Wood, by and through his counsel Kresta Nora Daly, hereby stipulate as

                                     19   follows:

                                     20           1. Mr. Wood is, and at all times since the filing of this case, has been on supervised

                                     21                pretrial release;

                                     22           2. Among the conditions of his pretrial release is that Mr. Wood is not allowed any kind

                                     23                of internet access;

                                     24           3. Since the imposition of those pretrial release conditions the United States has been

                                     25                affected by a global pandemic;

                                     26           4. Among the results of the pandemic is that this court has not been open to the public

                                     27                since March 2020. The United States District Court in and for the Eastern District of

                                     28                California has issued multiple emergency orders in light of the pandemic;
                                          {00032045}                                         -1-
                                                STIPULATION AND ORDER REGARDING SENTENCING                        [Case No. 2:13-CR-00122-JAM]
                                               Case 2:13-cr-00122-JAM Document 170 Filed 10/14/20 Page 2 of 3


                                      1            5. Among the emergency orders issued by this court is an order that all court appearances
                                      2                be conducted via Zoom.
                                      3            6. Mr. Wood is scheduled to be sentenced on October 27, 2020. The only way for him to
                                      4                appear for court is via Zoom.
                                      5            7. In order to prevent a violation of Mr. Wood’s pretrial release conditions the parties
                                      6                hereby stipulate that Mr. Wood shall be entitled to access the internet on October 27,
                                      7                2020 beginning at 10:30am [15 minutes prior to court beginning]. Mr. Wood will be
                                      8                permitted to access Zoom in order to attend his court appearance. Access to websites
                                      9                or apps other than Zoom is prohibited. His ability to access the internet will end
                                     10                immediately after the hearing in Mr. Wood’s case is concluded which is anticipated to
                                     11                be no later than 12:00pm on October 27, 2020. In no event shall Mr. Wood access the
                                     12                internet after 12:00pm on October 27, 2020 absent further order from this court.
                                     13
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14   Dated: October 13, 2020.                   McGregor Scott, United States Attorney
                                     15

                                     16                                              By       /s/ Kresta Nora Daly
                                                                                              MATTHEW THUESEN
                                     17                                              Attorneys for Plaintiff
                                     18

                                     19   Dated: October 13, 2020.                   BARTH DALY LLP
                                     20

                                     21                                              By       /s/ Kresta Nora Daly
                                                                                              KRESTA NORA DALY
                                     22
                                                                                     Attorneys for Defendant STEPHEN WOOD
                                     23
                                          //
                                     24
                                          //
                                     25
                                          //
                                     26
                                          //
                                     27
                                          //
                                     28
                                          {00032045}                                           -2-
                                                 STIPULATION AND ORDER REGARDING SENTENCING                          [Case No. 2:13-CR-00122-JAM]
                                            Case 2:13-cr-00122-JAM Document 170 Filed 10/14/20 Page 3 of 3


                                      1                                                      Order
                                      2                   Good cause appearing Mr. Wood shall be entitled to access the internet on October
                                      3   27, 2020 beginning at 10:30am [15 minutes prior to court beginning]. Mr. Wood is permitted to
                                      4   access Zoom in order to attend his court appearance. Access to websites or apps other than Zoom
                                      5   are prohibited. Mr. Wood’s ability to access the internet will end immediately after the hearing
                                      6   in Mr. Wood’s case is concluded which is anticipated to be no later than 12:00pm on October 27,
                                      7   2020. In no event shall Mr. Wood access the internet after 12:00pm on October 27, 2020 absent
                                      8   further order from this court.
                                      9

                                     10

                                     11
                                          DATED: October 13, 2020                            /s/ John A. Mendez
                                     12
                                                                                             THE HONORABLE JOHN A. MENDEZ
                                     13                                                      UNITED STATES DISTRICT COURT JUDGE
B ARTH D ALY LLP
               A TTORNEYS A T L AW




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                          {00032045}                                         -3-
                                                STIPULATION AND ORDER REGARDING SENTENCING                       [Case No. 2:13-CR-00122-JAM]
